UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

BARBARA BOND, )
)

Plaintiff, )

)

v. ) Civil Case No. 10-1961 (RJL)

)

ATSI/JACKSONVILLE JOB CORPS )
CENTER, t l. )

er ) FILED
Defendants. § SEP 1 g 2013
#h__,.. C|erk, U.S. District & Bankruptcy
MEMGRANDUM OPINION Courts for the District of Columbla

September [1, 2013 [Dkt. # 40]

Plaintiff Barbara Bond ("Bond" or "plaintiff") brought this suit in 2010, pro se,
against her former employer, ATSI/Jaeksonville Job Corps Center ("ATSI" or
"defendant"), and two individuals, alleging that she was sexually harassed by her former
coworker and suffered employment discrimination while working for ATSI.I Before the
Court is defendant ATSI’s Special Appearance Motion to Dismiss for lack of personal
jurisdiction and improper venue. Upon consideration of the parties’ pleadings, relevant
law, and the entire record herein, the Court DENIES defendant’s motion and will transfer
the case to the District of Maryland.

BACKGROUND
Plaintiff, who currently resides in the District of Columbia, worked for defendant

ATSI as a recreation specialist at the Jacksonville Job Corps Center ("JCC") in

1 Plaintiff subsequently gained the assistance of counsel on December 9, 201l. See
Notice of Appearance by Reginald J. Richter [Dkt. # 36].

Jacksonville, Florida, from at least 2008 until she resigned on October 23, 2009. Compl.
[Dkt. # l] 1111 3, 4, l0. According to plaintiff, defendant’s "principal place of business is
Bethesda, Maryland," and its "corporate principal place [is] in Cleveland, Ohio." Ia'. 1[ 3.
Documents submitted by defendant indicate that ATSI was formed in Maryland in 1992
with its principal office in Bethesda, Maryland. See Def. ATSI’s Special Appearance
Reply Mem. Supp. Mot. Dismiss [Dkt. # 43] ("Def.’s Reply"), Ex. 1.

Plaintiff contends that, during her tenure at ATSI at the Jacksonville JCC, a
coworker sexually harassed her, and ATSI discriminated against and constructively
discharged her. See generally Compl. Her complaint identified three defendants: ATSI;
Clark V. Hayes, who plaintiff alleges was the owner, CEO, and an employee of ATSI;
and Marvin Owens, an employee of ATSI. Id. 111 5-7. The Court previously granted Mr.
Owens’ and Mr. Hayes’ motions to dismiss for lack of personal jurisdiction See Order
[Dkt. # 31]; Order [Dkt. # 32]. All that remains are plaintiffs allegations against
defendant ATSI.

Defendant has moved to dismiss plaintiffs complaint pursuant to Fed. R. Civ. P.
12(b)(2) and 12(b)(3). See Def. ATSI’s Special Appearance Mot. Dismiss and Mem.
Supp. Mot. Dismiss [Dkt. # 40] ("Def.’s Mot."); Def.’s Reply. Plaintiff opposes this
motion, arguing that personal jurisdiction over defendant exists, or, in the alternative, that
the action should be transferred to another district in the interests of justice. See Pl.’s

Mem. Opp’n to Def.’s Mot. Dismiss [Dkt. # 42] ("Pl.’s Opp’n").

ANALYSIS

Defendant moves to dismiss this case on the ground the Court cannot exercise
personal jurisdiction over defendant and because venue is improper in the District of
Columbia. Plaintiff contests the first point but appears to concede the second. The Court
agrees with defendant that both jurisdiction and proper venue are wanting; rather than
dismiss the case, however, l have concluded that transfer is appropriate.

The crux of plaintiff s personal jurisdiction claim is specific jurisdiction. See Pl.’s
Opp’n at 7-8. To establish specific jurisdiction, a plaintiff must (1) plead facts sufficient
to show that jurisdiction over defendant is appropriate under the forum’s long-arm
statute, D.C. CODE § 13-423(a), and (2) satisfy the "minimum contacts" demands of
constitutional due process. See GTE New Mea’ia Servs., Ine. v. BellSouth Corp., 199 F.3d
1343, 1347 (D.C. Cir. 2000). Unfortunately for p1aintiff`, none of the contacts she alleges
establish a basis for this Court’s exercise of personal jurisdiction over defendant for two
reasons. First, defendant’s contacts with this forum-all with the U.S. Department of
Labor_fall within the "government contacts" exception to the District’s long-arm statute
and thus shield defendant from the exercise of personal jurisdiction. See Companhia
Brasz`leira Carbureto de Calicz`o v. Appliea' Indus. Materials Corp., 640 F.3d 369, 372
(D.C. Cir. 2011) (discussing government contacts exception). Second, even if the
government contacts exception did not apply and defendant’s contacts with this forum
qualified as "transacting any business" under the long-arm statute, such contacts bear no
relation to the substantive claims laid out in plaintiffs complaint-a point defendant

curiously neglects to raise. See D.C. CODE § l3-423(a)(l) ("[D.C.] court may exercise

3

personal jurisdiction over a person . . . as to a claim for relief arising from the pers0n’s --
(1) transacting any business in [D.C.]" (emphasis added)).

Next, defendant also argues that venue is improper in the District of Columbia.
Plaintiff asserts in her complaint that venue is proper, but then fails to contest the point in
her response to defendant’s motion to dismiss. See Pl.’s Opp’n at 2-3, 11. Conceded or
not, the Court has little trouble finding that venue is, in fact, improper in D.C. Under
Title VII, a plaintiff may bring suit only: (1) where "the unlawful employment practice is
alleged to have been committed," (2) where "the employment records relevant to such
practice are maintained and administered," or (3) where "the aggrieved person would
have worked but for the alleged unlawful employment practice." 42 U.S.C. § 2000e-
5(f)(3). Unfortunately for plaintiff venue is improper in D.C. because all of the sexual
harassment and adverse employment acts that plaintiff described in her complaint and
which form the basis of this action took place in Florida. Moreover, plaintiff does not
assert that any relevant employment records are kept in D.C., or that she would have
worked in D.C. but for the alleged discrimination. Therefore, venue is improper under
Title VII’s venue provision.

Finding both personal jurisdiction lacking and venue improper in the District of
Columbia, the only question remaining for the Court is whether to dismiss the action or
transfer it to a proper venue. When venue is improper, the "[t]he district court . . . shall
dismiss, or if it be in the interest of justice, transfer such case to any district or division in
which it could have been brought." 28 U.S.C. § l406(a). And a court may transfer a

case even where, as here, it lacks personal jurisdiction over defendant. See Goldlawr,

4

Inc. v. Hei)nan, 369 U.S. 463, 466 (1962); Naartex Consulting C0rp. v. Watt, 722 F.2d
779, 789 (D.C. Cir.l983).

The decision whether to transfer a case is left to the discretion of the court. Baez
v. Connelly, 734 F. Supp. 2d 54, 58 (D.D.C. 2010). But "[g]enerally, the interests of
justice require transferring such cases to the appropriate judicial district rather than
dismissing them." Poku v. FDIC, 752 F. Supp. 2d 23, 27 (D.D.C. 2010). "This is
especially true when the plaintiff files a complaint pro se," as plaintiff did in this case.z
James v. Verizon Servs. Corp., 639 F. Supp. 2d 9, 15 (D.D.C. 2009). And the interests of
justice also favor transfer over dismissal where, as here, statute of limitations issues
might prevent plaintiff from re-filing her action in a proper forum.3 See Sinclaz'r v.
Klez`ndienst, 711 F.2d 291, 294 (D.C. Cir. 1983).

Plaintiff urges the Court to transfer the case to the District of Maryland.‘l Pl.’s
Opp’n at 11. In order to transfer, the Court must first determine that jurisdiction and
venue would be proper in the transferee district. Sharp Elecs. Corp. v. Hayman Cash

Register C0., 655 F.2d 1228, 1230 (D.C. Cir. 1981). Resolving all factual discrepancies

2 Plaintiff was pro se when she filed her complaint, which is where her mistakes as to
personal jurisdiction and venue lie. Defendant’s argument that plaintiff deserves no
leniency from the Court because she is now represented by counsel thus misses the mark.
See Def.’s Reply at 7.

3 Under Title VII, a plaintiff must file suit in federal district court within 90 days of
receiving a right-to-sue notice from the Equal Employment Opportunity Commission
(EEOC). See 42 U.S.C. § 2000e-5(f`)(l). EEOC apparently issued plaintiffs notice on
August 4, 2010. Compl. at Ex. N.

4 Plaintiff s Opposition actually proposes transfer to the "U.S. District Court for the 4th
Circuit," which, of course, does not exist. See Pl.’s Opp’n at 11. Based on plaintiffs
repeated references to Maryland, the Court takes judicial notice that what she really
intended to refer to is the District of Maryland.

5

in non-moving plaintiffs favor, Crane v. N. l’. Zoologz`cal Soc ’y, 894 F.2d 454, 456 (D.C.
Cir. l990), the Court concludes that they, indeed, are. See MD. CODE ANN., CTS. & JUD.
PROC. § 6-102(a) (general personal jurisdiction); 42 U.S.C. § 2000e-5(f)(3) (venue).
Thus, for the foregoing reasons, the Court DENIES defendant’s Motion to Dismiss
and will order the case to be transferred to the District of Maryland. A separate order

consistent with this Memorandum Opinion shall issue this date.